DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-7 and 15-20, drawn to a lyocell fiber, in the reply filed on June 15, 2022 is acknowledged.  As such, Claims 8-14 and 21-25 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 3-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See M.P.E.P. § 2173.05(c).  In the present instance, each of Claims 3-7 recite a broad recitation (for example, Claim 3 recites the working capacity is less than 40%), and then the claims also recite a narrower limitation (for example, Claim 3 then recites the working capacity is less than 30%), which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is not proper to recite “preferable” narrower limitations in the same claim with respect to a broader range limitation.
Claim 15 recites the limitation “use or method according to claim 1” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not refer to a use or a method.
Claim 15 recites the limitation “the pulp has a scan viscosity of from 300 to 440 ml/g” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not refer to a pulp as a limitation.  It is unclear what Claim 15 is attempting to further limit.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2009/0165969 to Luo et al. (“Luo”).
With regard to Claims 1 and 5, Luo discloses a lyocell fiber that is formed from pulp treated with an enzyme (rather than a chemical) to yield a low degree of polymerization.  See, e.g., Abstract, entire document.  Luo does not disclose that the lyocell fiber requires a time less than 80 minutes to obtain a 50˚ SR value according to ISO 5267-1:1999 while the reduction of the working capacity at the 50˚ SR value is less than 50%.  Nonetheless, it is reasonable to presume that such a property is inherent to the material disclosed by Luo.  Support for the presumption is found because Applicant’s Specification teaches that its lyocell fibers “were produced from a hemicellulose-rich pulp with a hemicelluloses content of >10%,” page 14, line 15-16, and because Luo teaches that its lyocell fibers are also derived from a hemicellulose rich pulp with a hemicelluloses content that is >10%.  See, e.g., Table 3 (showing examples of lyocell fiber manufactured from pulp having a hemicellulose content of about 12% ore more).  The burden is upon the Applicant to show otherwise.   The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  A similar analysis applies to the 50˚ SR value recited in Claim 2, the working capacity value recited in Claim 3, and the scan viscosity value recited in Claim 15.  With regard to Claim 6, the ratio of C5/xylan to C6/mannan disclosed by Luo, Table 3, falls within the claimed range of 125:1 to 1:3.  With regard to Claim 7, Luo discloses that the lyocell is formed from pulp having a xylan content of about 7% and a mannan content of about 5%.  Table 3.  

Claim Rejections - 35 USC § 103
Claims 4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of U.S. Patent No. 6,042,769 to Gannon et al. (“Gannon”).
With regard to Claim 4, Luo does not disclose the dtex of the lyocell fiber.  Gannon is also related to lyocell fiber material.  See, e.g., Abstract, entire document.  Gannon teaches that the titre of the lyocell fiber can be varied depending on the end use, and that suitable titre values include 1 to 5 dtex.  Column 4, lines 55-61.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibers disclosed by Luo with a dtex that is less than 9 in order to provide a fiber suitable for use in lyocell fiber product applications, as shown to be known by Gannon.  With regard to Claims 16-20, Luo does not specifically describe the products to which the lyocell fibers can be used.  Gannon teaches that the lyocell fiber can be used in nonwoven fabric products, including specialty paper applications, such as filters, column 1, lines 45-57, and in disposable products, such as tissues and wipes.  Column 6, lines 31-40.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the lyocell fiber disclosed by Luo in a nonwoven fabric product, such as a wipe or a filter, in order to provide appropriate uses for the lyocell fiber, as shown to be well known in the art by Gannon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789